Citation Nr: 1030185	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  09-14 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to special monthly pension, based on the need for 
regular aid and attendance of another person.  

3.  Whether the Veteran's income is excessive for purposes of 
payment of Department of Veterans Affairs nonservice-connected 
special monthly pension benefits by reason of being housebound.


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty May 1944 to May 1946.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in April 2008 and an administrative 
decision in May 2008 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.  

In June 2010, the Veteran appeared at the RO and testified at a 
hearing before the undersigned.  A transcript of the hearing has 
been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the Veteran if further 
action is required.


REMAND

A preliminary review of the record discloses a need for further 
development prior to final appellate review of the issues on 
appeal.  

Hearing Loss

It is asserted the Veteran has bilateral hearing loss 
attributable to acoustic trauma sustained during service, 
particularly during the Battle of Okinawa when he did not wear 
hearing protection.  He testified that he first noticed hearing 
loss immediately after service and that his hearing continued to 
deteriorate until he required hearing aids.  

The Veteran's service records show that he served on active duty 
in the Navy from May 1944 to May 1946.  During service, his 
military occupational specialty was a radarman.  His medals and 
decorations indicate that he served in the Pacific during World 
War II.  His service treatment records show that at the time of 
an enlistment physical examination in April 1944, his hearing was 
evaluated as 15/15 in both ears.  There were no complaints, 
clinical findings, or diagnosis of hearing loss during service 
and at the time of his separation physical examination in May 
1946, his hearing was evaluated as 15/15 for whispered voice in 
both ears.  

After service, on an application for VA benefits received in June 
1946, the Veteran indicated that prior to service in 1936 he had 
had trouble with both ears - a constant earache - which continued 
in service.  In a statement dated in November 2007, a private 
audiologist at Englewood Ear, Nose, and Throat indicated that the 
Veteran was recently seen and was determined to suffer from 
bilateral sensorineural hearing loss.  

A VA examination in November 2007 likewise showed bilateral 
sensorineural hearing loss, which met the VA standards for 
hearing loss disability under 38 C.F.R. § 3.385.  The VA examiner 
provided a brief addendum opinion in February 2008, regarding 
whether the hearing loss had onset during service.  The RO, 
however, sought to have the Veteran reexamined in March 2009, 
possibly due to an inadequate opinion, but a notation in the file 
indicates that the Veteran failed to appear for the examination.  
At his hearing in June 2010, the Veteran asserted that he was not 
notified of the examination and that he was still willing to 
appear for an examination.  There is no copy of the letter to the 
Veteran, notifying him of the scheduled examination, of record.  
Further, he provided a new mailing address at the hearing.  

In light of the foregoing, the RO should arrange for the Veteran 
to undergo another VA examination in order to obtain an opinion 
relevant to the etiology of the bilateral hearing loss.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).



Special Monthly Pension (Aid and Attendance)

The Veteran claims that he is in need of the aid and attendance 
of another person regularly.  A veteran is deemed to be in need 
of regular aid and attendance if he: (1) is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to five 
degrees or less; or (2) is a patient in a nursing home because of 
mental or physical incapacity; or (3) establishes a factual need 
for aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  38 U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. § 
3.351(c) (2009).  The following criteria are considered in 
determining whether a factual need for aid and attendance has 
been established: (1) the inability of the veteran to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; (2) the frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; (3) the 
inability of the veteran to feed himself through loss of 
coordination of his upper extremities or through extreme 
weakness; (4) the inability of the veteran to attend to the wants 
of nature; or (5) the presence of incapacity, either physical or 
mental, which requires care or assistance on a regular basis to 
protect the veteran from hazards or dangers incident to his daily 
environment. 38 C.F.R. § 3.352(a) (2009).

A preliminary review of the claims file indicates that although 
the Veteran underwent a VA aid and attendance examination in 
November 2007, his testimony at the Board hearing suggests that 
his medical condition has worsened, particularly as he has 
suffered mini-strokes since the examination.  Also, his son 
testified that he lived nearby and regularly assisted the Veteran 
and was his caretaker.  In view of the foregoing, the Veteran 
should undergo reexamination to assess the current severity of 
his various medical disabilities and the effect of his 
disabilities on his ability to care for his basic needs without 
assistance.

Special Monthly Pension (Housebound)

In an April 2008 rating decision, the RO determined that the 
Veteran was entitled to special monthly pension benefits by 
reason of being housebound, but in a letter issued in May 2008 
the RO notified the Veteran that the pension benefits could not 
be paid because his income exceeded the allowable limit at the 
housebound rate of $13,356 for a veteran with no dependents.  In 
a July 2009 statement, the Veteran expressed his disagreement 
with the denial, asserting that the pension calculation was 
wrong.  

When there has been an adjudication by the RO and a timely notice 
of disagreement has been filed, a statement of the case 
addressing the issue must be furnished to the Veteran.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  As the statement of the case 
issued in April 2009 did not address the issue of whether the 
Veteran's income is excessive for purposes of payment of special 
monthly pension benefits by reason of being housebound, the issue 
has not been perfected for appellate review by the Board.  

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Furnish the Veteran a statement of the 
case on the issue of whether his income is 
excessive for purposes of payment of special 
monthly pension benefits by reason of being 
housebound.  In order to perfect an appeal of 
the claim to the Board, the Veteran must 
still timely file a substantive appeal after 
issuance of the statement of the case.  

2.  Request the Veteran to submit medical 
records pertaining to treatment for hearing 
loss since his discharge from service, or ask 
him to furnish the RO with authorization to 
obtain the records on his behalf.  Also 
request the Veteran to submit evidence 
detailing his income, assets, and medical 
expenses (with documentation to support such 
expenses) since 2007, in regard to his claim 
for special monthly pension benefits.  Note 
that the Veteran provided his new mailing 
address on page 41 of the transcript of the 
June 2010 Board hearing.

3.  Arrange for the Veteran to undergo a VA 
audiological examination to ascertain whether 
his current bilateral hearing loss is at 
least as likely as not related to acoustic 
trauma in service.  The claims folder must be 
made available to the examiner for review in 
conjunction with the examination.

The examiner is asked to consider the 
Veteran's military occupational specialty of 
radarman in the Navy, the service enlistment 
and separation reports of a hearing 
evaluation of 15/15, the Veteran's post-
service report in June 1946 of a continuing 
earache that began prior to service, and the 
post-service private and VA records of 
hearing loss.  The examiner should also 
elicit information on the Veteran's pre- and 
post-service occupational and recreational 
noise exposures.  Additionally, the examiner 
should consider that the Veteran is competent 
to describe symptoms of hearing difficulty 
during and after service.  

In formulating the opinion, the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  Rather, 
it means that the weight of the medical 
evidence both for and against the causation 
is so evenly divided that it is as medically 
sound to find in favor of causation as it is 
to find against causation.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort to 
speculation.

4.  Arrange for the Veteran to undergo a VA 
examination to determine whether he requires 
the permanent, regular aid and attendance of 
another person.  The claims folder must be 
made available to the examiner for review in 
conjunction with the examination.  A complete 
rationale for any opinion expressed must be 
provided.

In determining the need for regular aid and 
attendance, the examiner must consider 
whether he is able to dress and undress 
himself; keep himself clean and presentable; 
adjust any prosthetic or orthopedic 
appliances; feed himself (to include 
preparation of meals) through loss of 
coordination of upper extremities; use the 
toilet independently; or is a danger to 
himself or others as a result of the inherent 
hazards or dangers of his daily environment.

5.  Ensure that all efforts to obtain medical 
treatment records for the Veteran, including 
follow-up requests if appropriate, and the 
efforts to notify the Veteran of scheduled VA 
examination appointments, are fully 
documented in the record.  

6.   After the above development is 
completed, adjudicate the claims.  If the 
benefit remains denied, furnish the Veteran a 
supplemental statement of the case and return 
the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2002).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2009).

